Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-8, 17-20, 23 and 25-32 are pending.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-4, 7-8, 17-20, 23, 28 and 30-32, drawn to a particular multispecific antigen-binding protein, a pharmaceutical composition comprising said multispecific antigen binding protein and a pharmaceutically acceptable carrier, classified in CPC C07K16/2878, C07K16/2818.

Group II. Claims 25-27, drawn to a kit comprising one or more isolated nucleic acid molecules comprising one or more nucleotide sequences encoding a particular multispecific antigen-binding protein, one or more expression vector comprising said one or more nuclei acid molecules and isolated host cell comprising said one or more nucleic acid molecules, classified in CPC C07K16/2878, C07K16/2827, C07K2317/31.

Group III. Claim 29, drawn to a method of treating a particular disorder in which antigen activity is detrimental, the method comprising administering to a subject in need thereof an effective amount of a particular multispecific antigen-binding protein, classified in CPC A61K39/395, A61K2039/505.

The inventions are independent or distinct, each from the other because:
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed the product as claimed can be used to treat different diseases such as cancer or inflammation disorder.  Therefore, they are patentably distinct.

Invention I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, multispecific antigen-binding protein, and nucleic acid molecules as claimed have different structure, mode of operation and effect.  Nucleic acid molecules are transcribed into RNA and the RNA is translated into protein.  Thus, nucleic acid molecules encode proteins  Multispecific antigen-binding protein or antibodies are proteins that bind to other proteins.  The two types of molecules therefore have different functions - the encoding of protein versus binding to other proteins, different modes of operation - transcription and translation versus protein-protein interactions - and different effects - production of protein versus interacting with another protein.  Therefore, they are patentably distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species of multispecific binding protein comprising: 
(A) a particular pair of CH1/CL mutation identifiable in claim 1 part (1) through (9), claim 8, 17, 18, 19, 31, 32, 
(B) whether the multispecific antigen-binding protein comprises four or three or two antigen-binding sites identifiable in claim 4, 
(C) a particular antigens to which the multispecific antigen-binding protein binds, 
(D) a particular combination of heavy and light chain variable regions (SEQ ID NO:),


Applicant is required under 35 U.S.C. 121 to elect a multispecific binding protein comprising: 
(A) a particular pair of CH1/CL mutation identifiable in claim 1 part (1) through (9), claim 8, 17, 18, 19, 31, 32, 
(B) whether the multispecific antigen-binding protein comprises four or three or two antigen-binding sites identifiable in claim 4, 
(C) a particular antigens to which the multispecific antigen-binding protein binds, 
(D) a particular combination of heavy and light chain variable regions (SEQ ID NO:),
(E) a particular amino acid sequence for the multispecific binding molecule that binds to the particular target antigens identifiable in Table 2, and a particular combination of LC1, HC1, HC2 and LC2 sequences identifiable in Table 3 and 4 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2, 4, 18, 25, 28 and 29 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  
The species of multispecific antigen-binding protein that bind to different targets, e.g., OX40 and PDL1 or OX40 and PD1 comprising different heavy chains and light chains are independent or distinct because these multispecific antigen-binding protein have distinct structure and binding to different targets.   In addition, these species are not obvious variants of each other based on the current record.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644